ITEMID: 001-103613
LANGUAGEISOCODE: ENG
RESPONDENT: MKD
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF CAMINSKI v. "THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA"
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Julia Laffranque;Mirjana Lazarova Trajkovska;Zdravka Kalaydjieva
TEXT: 5. The applicant was born in 1956 and lives in Slovenj Gradec, Slovenia.
6. In June 1992 criminal charges were brought against five people (“the defendants”) on suspicion of having caused grievous bodily harm to the applicant. On 16 September 1992 an investigating judge of the Skopje Court of First Instance (“the trial court”) opened an investigation against the defendants. According to statements taken on 25 September 1992 as part of the pre-trial proceedings, the applicant sought damages for loss of income and injuries sustained. He stated that he would subsequently specify his claim.
7. During the proceedings, the trial court fixed about forty hearings. Most of them were postponed because it could not secure the attendance of the defendants, their representative or witnesses. No adjournment of any of the hearings was ordered on the applicant’s request. The trial court also obtained several expert opinions during the proceedings.
8. On 4 July 2003 the trial court found three of the defendants guilty of grievous bodily harm and sentenced them to a suspended prison term. It further advised the applicant to pursue a compensation claim by means of a separate civil action. In this connection it observed that the applicant had hitherto sought compensation only for non-pecuniary damage.
9. On 11 December 2003 the public prosecutor appealed against the above-mentioned decision. At a public hearing held on 27 January 2005, the Skopje Court of Appeal overturned the decision in respect of the sentence and confirmed the remainder. The three defendants were sentenced to six months’ imprisonment. According to the Government, on 10 November 2005 the Supreme Court confirmed this decision by dismissing the defendants’ appeal on points of law (барање за вонредно преиспитување на правосилна пресуда).
10. On 6 December 2005 the applicant brought a civil action against the defendants and their employer, claiming compensation for the pecuniary and non-pecuniary loss he had sustained as a result of his injuries.
11. On 26 June 2008 the trial court ruled partly in favour of the applicant and ordered the defendants and their employer jointly to pay him 1,200,000 Macedonian denars (equivalent to 19,500 euros) in respect of non-pecuniary damage. On 4 September 2008 the defendants appealed. The case is pending before the Skopje Court of Appeal.
12. The statutory provisions relevant for the present case were described in the Boris Stojanovski case (see Boris Stojanovski v. the former Yugoslav Republic of Macedonia, no. 41196/06, §§ 16-31, 6 May 2010).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
